In re Campbell, Harry; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. *1368CW92-0823; Parish of Calcasieu, 14th Judicial District Court, Div. “B”, No. 7524-83.
Granted. Relator’s conviction became final when this Court denied writs, State v. Campbell, 567 So.2d 101 (La.1990), following relator’s out-of-time appeal. State v. Campbell, 562 So.2d 37 (La.App. 3d Cir.1990). See La.C.Cr.P. art. 922(D). Relator thus timely filed his application for post-conviction relief in 1992. La.C.Cr.P. art. 930.8. This ease is therefore remanded to the Court of Appeal, Third Circuit, for consideration of the district court’s denial of relief on the merits.